DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed October 28, 2020, are acknowledged. Claims 1-2, 4-6, 9, and 13-15 are amended. Claims 16-18 are newly added. No new matter has been added. Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13, and therefore dependent Claims 14-16. are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding Claim 13, it is unclear what properties are required to meet the claimed limitation of “a spall resistance score of the armor component obtained with a 20 mm FSP round lower than a spall resistance score obtained with a 20 mm FSP round of an armor component obtained with the same manufacturing process except that said manufacturing process does not comprise cold working before the solution heat treatment. It is unclear what features an armor component obtained without cold working before the solution heat treatment would comprise as such that one of ordinary skill in the art would understand which features and properties are necessary to best it. To be clear, the claim limitation is a product-by-process limitation, and it is unclear which specific structural features, or spall resistance scores, are required to meet the claim. Examiner interprets that while the spall resistance score as defined by the specification (see Pg. 10, line 16 – Pg. 11, line 6 and Fig. 1) is not a standard recognized value found from a standard test, one of ordinary skill in the art would recognize that a material tested by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (cited by Applicant, US 8206517 B1).
Regarding Claims 13 and 16, Bush discloses an armor component produced from a 7XXX series aluminum alloy (“new 7xxx alloys having improved ballistics performance…resistant to armor piercing rounds” Abstract; “an improved 7XXX series aluminum alloy having an improved combination of armor piercing (AP) resistance, fragment simulated particle (FSP) resistance, and spall resistance” Col. 1, lines 17-20) consisting essentially of:
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- at least one dispersoid forming element, with a total content of dispersoid forming elements of at least 0.04 wt. % (“grain structure control element…elements…deliberate alloying additions with the goal of forming second phase particles…to control solid state grain structure…include Zr” Col. 1, lines 60-66; “0.01-0.40% Zr” Col. 1, line 43; see also Table 1); 
- the remainder including aluminum, incidental elements, and impurities (see Table 1; “balance essentially aluminum and incidental elements and impurities” Col. 1, lines 43-44); and
wherein said 7xxx series aluminum alloy is in the form of a plate having a final thickness of about 0.5 to about 3 inches (“The thickness of a forged and heat treated alloy is generally in the range of 1-4 inches” Col. 4, lines 61-62).
Regarding the limitations wherein the armor component is manufactured by:
 a) casting said 7XXX series aluminum alloy to obtain an ingot; b) homogenizing said ingot; c) hot working said homogenized ingot to obtain an plate having a first thickness T1; d) cold working the plate having the first thickness to obtain a plate having a second thickness T2, wherein T2=T1- (x1*T2)/100 and 0.5≤x1≤15; e) solution heat treating; f) quenching; and g) aging; these are product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of 
Bush does not discloses wherein a spall resistance score of the armor component obtained with a 20 mm FSP round is (Claim 13) lower than a spall resistance score obtained with a 20 mm FSP round of an armor component obtained with the same manufacturing process except that said manufacturing process does not comprise cold working before the solution heat treatment. Regarding the portion of the limitation directed to the processing of cold working prior to solution heat treatment, this is a product-by-process limitation, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Bush also does not disclose wherein a spall resistance score of the armor component obtained with a 20 mm FSP round is (Claim 16) at most 2.5.
Regarding the spall resistance, Bush discloses resistance to 20mm FSP armor piercing rounds at 2850 fps and an improved spall resistance, wherein during FSP testing, FSP test samples do not spall and are considered ‘spall resistant’ such that no substantial detachment or delamination of a layer in the material in the area surrounding the location of the impact occurs (see Abstract; “an improved 7XXX series aluminum alloy having an improved …spall resistance” Col. 1, lines 17-20; “new 7XXX alloys are also spall resistant” Col. 7, lines 42-43; “for FSP tests, 20 mm FSP rounds are used” Col. 5, lines 14-15; “FSP resistance in accordance with MIL-STD-662F(1997)” Col. 5, lines 32-33; “pass/fail for the testing is based on…if a witness panel is damaged….damage…caused by…spall” Col. 6, lines 17-24; “FSP test samples do not span during the test and thus are considered spall resistant” Col. 6, lines 46-47; “armor component produced from the alloy is spall resistant. As used herein, "spall resistant" and the like means that, during ballistics testing conducted in accordance with MIL-STD-662F(1997)), no substantial detachment or delamination of a layer of material in the area surrounding the location of impact occurs, as visually confirmed by those skilled in the art, which detachment or delamination may occur on either 
To be clear, all structural claim limitations have been considered, and all current claim limitations have been met.

Regarding Claim 14, Bush discloses wherein the 7XXX series aluminum alloy comprises Zr as a dispersoid forming element, and wherein 0.04 wt. % < Zr < 0.15 wt. % (“grain structure control element…elements…deliberate alloying additions with the goal of forming second phase particles…to control solid state grain structure…include Zr” Col. 1, lines 60-66; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7). 

Regarding Claim 15, Bush discloses wherein 0.04 wt.% < Zr < 0.08 wt.% (“Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 1-8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kamat (US 20120055588 A1) and Hosch (US 20160160333 A1; available as prior art under 102(a)(2)).

a) casting a 7XXX series aluminum alloy to obtain an ingot (“7xxx series alloy is generally an ingot cast (e.g., direct chill cast)” Col. 1, lines 21-22), wherein said alloy consists essentially of
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- at least one dispersoid forming element, with a total content of dispersoid forming elements of at least 0.04 wt. % (“grain structure control element…elements…deliberate alloying additions with the goal of forming second phase particles…to control solid state grain structure…include Zr” Col. 1, lines 60-66; “0.01-0.40% Zr” Col. 1, line 43; see also Table 1); 
- the remainder including aluminum, incidental elements, and impurities (“balance essentially aluminum and incidental elements and impurities” Col. 1, lines 43-44; see also Table 1; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
c) working said homogenized ingot to obtain a plate having a first thickness T1 (“wrought aluminum alloy (e.g., rolled sheet or plate, extrusion, or forging” Col 1, lines 22-23; “alloy may be produced via conventional techniques…may be wrought” Col. 4, lines 55-56; one of ordinary skill in the art would recognize that an ingot which has been wrought, i.e., rolled, extruded or forged, would be worked to a particular thickness, which would have a first thickness T1);
e) solution heat treating (“solution heat treated” Col. 4, lines 57-58); 
f) quenching (“after heat treatment, the alloy may be quenched” Col 4, lines 59-60); and
g) aging (“prior to aging, the alloy may be produced via convention techniques” Col. 4, lines 56-57; “3-step aging practice” Col. 4, line 51).

 one of ordinary skill in the art would recognize that a cast aluminum alloy which has been wrought into a plate (e.g., by rolling, extrusion or forging) would include hot-rolling, hot extrusion, and hot forging, and/or cold working, Bush does not disclose the specific steps of hot working and cold rolling. 

Kamat teaches wherein a conventional method of producing a 7xxx alloy component (“conventional process for producing 7xxx aluminum alloy products” [0006], see Fig. 1) such as one for armor (“a product made…used in a munitions/ballistics/military application, such as in ammunition cartridges and armor” [0160]) comprising:
 a) casting a 7XXX series aluminum alloy to obtain an ingot (“a 7xxx aluminum alloy body is cast (10)” [0006]; see Fig. 1, step 10), 
b) homogenizing the ingot (“cast…after which it is homogenized” [0006]; see Fig. 1, step 11)
c) hot working said homogenized ingot to obtain a plate having a first thickness T1 (“hot rolled to an intermediate gauge” [0006]; see Fig. 1, step 12);
d) cold working the plate having the first thickness to obtain a plate having a second thickness T2 (“next, the 7xxx aluminum alloy body is cold rolled (13) to a final gauge” [0006]; see Fig. 1, step 13); 
e) solution heat treating (“after which it is solution heat treated” [0006]; see Fig. 1, step 14); 
f) quenching (“solution heat treated and quenched” [0006]; see Fig. 1, step 14); and
g) aging (“after solutionizing…optionally stretched a small amount (e.g., 1-5%) for flatness…thermally treated….subjected to final treatment practices” [0006]; Natural aging may occur between or after any of the solutionizing…cold working…and the thermal treatment steps” [0049]; see Fig. 9, stretching for flatness would be cold work).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the conventional steps of producing the 7xxx aluminum alloy, such as homogenizing a cast ingot, hot working, and cold working prior to solution heat treating and aging, as taught by Kamat, for the invention disclosed by Bush. One would be motivated to use these steps as they are conventional 

While Kamat discloses the hot working and the cold rolling, Kamat does not disclose the reduction of the conventional cold rolling step, and therefore does not disclose cold working the plate having the first thickness to obtain a plate having a second thickness T2, wherein T2= T1-(x1*T2)/100 and – 0.5 ≤ x1 ≤ 15. 

Hosch discloses a method of rolling for a heat treatable aluminum alloy wherein the alloy is cast, subjected to hot rolling with one or more cold rolling steps via two in-line rolling stands, and then solution heat treated, quenched and aged (“cast aluminum alloy strip…rolling (e.g.., hot rolling and…cold rolling)…to the required thickness in-line via at least two stands, optionally to the final product gauge. After the rolling…solution heat-treated and quenched. After the solution heat treatment and quenching…may be artificially aged” [0003]; see also Fig. 1). Hosch teaches wherein the first stand is hot rolling which produces an intermediate gauge, T1, and the second stand is a cold rolling step wherein the thickness reduction relative to T1, is 1-70% reduction (“single step of two-stand rolling (e.g, hot rolling and…cold rolling) to reach target thickness…any suitable number of hot and cold rolling stands may be used to reach the appropriate target thickness” [0027]; “first rolling stand is a hot rolling stand”, Claim 2; “second rolling stand is a cold rolling stand”, Claim 7; “first rolling stand…thickness reduction of 1-50% accomplished by the first rolling stand, the thickness reduction being from a casting thickness to an intermediate thickness” [0020]; this first rolling stand would also be considered the hot rolling stand as it is reducing from a casting thickness; “second rolling stand (or combination of second rolling stand plus any additional rolling stands) achieves a thickness reduction of 1-70% relative to the intermediate thickness achieved by the first rolling stand” [0021]; one of ordinary skill in the art would recognize that the claimed equation, T2= T1-(x1*T2)/100, wherein X1 is 0.5-15, T1 is the thickness after hot rolling, and T2 is the 

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the rolling method for hot rolling and cold rolling, as disclosed by Hosch, for the invention disclosed by Bush and Kamat. One would be motivated to use the two stand in-line rolling method of Hosch in order to properly achieve 15-85% reduction of the as cast thickness (i.e., 1-50% hot rolling and 1-70% reduction cold rolling) while maintaining or improving the alloy properties (Hosch, “using two rolling stands facilitates an unexpected and improved combination of properties…combination of the first rolling stand plus the at least second rolling stand reduces the as-cast…thickness by from 15% to 80% to achieve target thickness” [0013]).

Regarding Claims 2 and 17, Bush in view of Kamat and Hosch disclose wherein (Claim 2) 2 ≤ x1 ≤ 10 and (Claim 17) 4 ≤ x1 ≤ 8 (Hosch, “second rolling stand is a cold rolling stand”, Claim 7; “second rolling stand (or combination of second rolling stand plus any additional rolling stands) achieves a thickness reduction of 1-70% relative to the intermediate thickness achieved by the first rolling stand” [0021]; one of ordinary skill in the art would recognize that the claimed equation, T2= T1-(x1*T2)/100, wherein X1 is 2-10 (Claim 2) and wherein X1 is 4-8 (Claim 17), T1 is the thickness after hot rolling, and T2 is the thickness after cold rolling, reads on 2-10% (Claim 2) and 4-8% (Claim 17), respectively, cold rolling reduction after hot rolling, as stated in the instant specification, see pg. 8, lines 30-31; thus, 1-70% reduction overlaps with the ranges claimed; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 



	Regarding Claim 4, Bush discloses wherein g) includes at least a two-step aging (“3-step aging practice” Col. 4, line 51). 

	Regarding Claim 5, Bush discloses wherein said two-step aging includes: 
- a first aging of about 4-8 hours at about 110°C to 125°C (“second step in the 3-stage practice is aging…in the range of 225°F-275°F for about 7-9 hours” Col. 4, lines 48-51; 225-275°F is about 107-135°C); and 
- a second aging of about 12-20 hours at about 130°C to 180 °C (“third step in the 3-step aging practice is aging at…300°F-340°F…for about 12-16 hours” Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C).

Regarding Claim 6, Bush discloses wherein g) is performed so that the total equivalent time at 150°C is between about 5h to about 50h (“third step in the 3-step aging practice is aging at…300°F-340°F…for about 12-16 hours” Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C; thus 150°C at 12 hours reads on the claimed temperature and time range). 

Regarding Claim 7, Bush in view of Kamat disclose another cold working between f) and g) to obtain a plate having a third thickness T3 (Bush, “after heat treatment, the alloy may be quenched and…stress relieved (e.g., via stretching or compression of 1-5%” Col. 4, lines 59-61; Kamat, “after solutionizing…optionally stretched a small amount (e.g., 1-5%) for flatness…thermally treated….subjected to final treatment practices” [0006]; Natural aging may…after any of the…cold working…and the thermal treatment steps” [0049]; see Fig. 9, stretching for flatness would be cold work; to be clear one of ordinary skill in the art would understand that the step of stretching for flatness would be cold work).

Regarding Claim 8, Bush in view of Kamat disclose wherein said cold working to obtain a plate having a third thickness T3 results in a plastic deformation ranging from 1% to 3% (Bush, “via stretching or compression of 1-5%” Col. 4, lines 60-61; Kamat, “after solutionizing…optionally stretched a small amount (e.g., 1-5%) for flatness” [0006]; see Fig. 9, stretching for flatness would be cold work; again, to be clear one of ordinary skill in the art would understand that the step of stretching for flatness would be cold work).

Regarding Claim 10, Bush discloses wherein the method results in an armor component having a final thickness ranging between 0.5 inch and 3 inches (“The thickness of a forged and heat treated alloy is generally in the range of 1-4 inches” Col. 4, lines 61-62).

Regarding Claim 11, Bush discloses wherein the 7XXX series aluminum alloy comprises Zr as a dispersoid forming element, wherein 0.04 wt. % < Zr < 0.15 wt. % (“grain structure control element…elements…deliberate alloying additions with the goal of forming second phase particles…to control solid state grain structure…include Zr” Col. 1, lines 60-66; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7).

Regarding Claim 12, Bush discloses wherein 0.04 wt.% < Zr < 0.08 wt.% (“Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 18, Bush discloses wherein g) is performed so that the total equivalent time at 150C is between 10h and 50h (“third step in the 3-step aging practice is aging at…300°F-340°F…for about 12-16 hours” Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C; 12-16 hours reads on the claimed 10-50 hours).
Claims 7-8 are alternatively rejected and Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kamat and Hosch, as applied to claim 1 above.
Regarding Claim 7, Bush discloses another cold working between f) and g) to obtain a plate having a third thickness T3 (Bush, “after heat treatment, the alloy may be quenched and…stress relieved (e.g., via stretching or compression of 1-5%” Col. 4, lines 59-61; stretching would be cold work; to be clear one of ordinary skill in the art would understand that the step of stretching would be cold work).

Regarding Claim 8, Bush discloses wherein said cold working to obtain a plate having a third thickness T3 results in a plastic deformation ranging from 1% to 3% (Bush, “via stretching or compression of 1-5%” Col. 4, lines 60-61; stretching would be cold work; again, to be clear one of ordinary skill in the art would understand that the step of stretching would be cold work).

Regarding Claim 9, Bush discloses wherein said cold working to obtain a plate having a third thickness T3 consists of stretching (Bush, “via stretching…of 1-5%” Col. 4, lines 60-61; again, to be clear one of ordinary skill in the art would understand that the step of stretching would be cold work).

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but respectfully they are not found persuasive. 
Applicant argues that Bush does not teach or suggest an armor component wherein a spall resistance score of the armor component obtained with a 20 mm FSP round is lower than a spall resistance score obtained with a 20 mm FSP round of an armor component obtained with the same manufacturing process except that said manufacturing process does not comprise cold working before the solution heat treatment. Examiner respectfully disagrees. Bush teaches this feature, as described above, because Bush discloses a spall resistant material wherein it is described that spall resistance refers to a material which shows substantially no detachment or delamination in the area surrounding the impact area from a 20mm FSP round. Applicant argues this information can only be defined as qualititative and cannot be used to read on the claimed limitation. Examiner respectfully disagrees. It is 
Applicant argues that a spall resistance score of the claimed invention can only be obtained by including the step of cold-rolling prior to solution heat treatment. This argument is not found persuasive as one of ordinary skill in the art would appreciate that substantially no delamination or detachment in the area surrounding the impact area of the FSP 20mm round would read on the claimed range for the spall resistance score of the inventive armor component.
Applicant argues there is no reason to combine the teachings of the references of Bush, Kamat and Hosch, and that one of ordinary skill in the art would not have been motivated to combine the teachings. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bush is modified with Kamat, whom demonstrates the well-known conventional methods of forming the alloy which one would be motivated to use as it would be easily implemented by Bush and one of ordinary and routine skill in the art, and Hosch teaches the claimed rolling methods and thickness reduction levels which one is motivated to use for improved efficiency to obtain the desired thickness of the alloy sheet and with improved properties (see above). 
Specifically, Applicant argues that Hosch is directed to a 6XXX series alloy rather than a 7XXX series alloy like Bush and Kamat. This argument is not found persuasive as both 6XXX and 7XXX series alloys are heat treatable and one of ordinary skill in the art would recognize that the methods and teaches of Hosch would apply to that of a 7xxx alloy, especially in view of the overlapping process steps of Hosch 
Applicant argues that Kamat is directed to semi-continuous casting whereas Hosch is directed to continuous casting, and that there is no reason to combine the processes. Applicant argues that while Kamat discloses wherein both continuous casting and semi-continuous casting may be used for casting, Kamat does not teach homogenization after continuous casting, and argues that the continuous casting would not result in an ingot (Kamat, [0009]), and therefore is not combinable with Bush and Hosch. Examiner respectfully disagrees. Kamat teaches homogenization after either type of casting (“Many of the steps illustrated in FIGS. 2-8 can be completed in batch or continuous modes” [0014]; “casting the aluminum alloy body…homogenizing the aluminum alloy body…similar steps may be completed using continuous casting operations” [0009]). Kamat presents a specific embodiment for continuous casting (see Fig. 6) but does not teach that only this method may be relied upon if using continuous casting. One of ordinary skill in the art would recognize from Fig. 1-8 and para. [0009] and [0014] that Kamat teaches wherein homogenization may be provided after either type of casting. Additionally, the casting step as continuous or semi-continuous has not been claimed, and therefore this argument is not commensurate with the scope of the claims as currently written. Moreover, one of ordinary skill in the art would recognize that despite the citation listed from Kamat, it is well-known in the art that continuous casting would result in a slab which would read on the broadest most reasonable interpretation of ingot. For example, Verboom (20120234427 A) demonstrates such common knowledge (“An aluminium alloy…prepared by casting an ingot e.g. by means of DC-casting, EMC-casting, EMS-casting, and slabs or ingots resulting from continuous casting, e.g. belt casters or roll casters may also be used, homogenizing and/or pre-heating the ingot after casting, hot-rolling the ingot, cold-rolling to a final gauge, annealing the cold-rolled product at a temperature of about 250.degree. C. to 550.degree. C….optionally stretching and/or ageing the final product” [0031]). It is the Examiner’s position that one of routine skill in the art would recognize that the resulting slab or material following continuous casting would read on the broadest most reasonable interpretation of the term ‘ingot’ as claimed. To be clear, the statement of Kamat regarding the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). To be clear, one of ordinary skill in the art would recognize the obviousness of using either semi-continuous casting or continuous casting, as both casting methods are well known in the art and are obvious variants of casting, and such that the casting methods were applicable to using the inline method disclosed by Hosch for hot and cold rolling for the invention disclosed by Bush.
Applicant argues that the embodiment relied upon by Hosch is one of many embodiments provided by Hosch and that the 1-70% reduction is not necessarily linked to the cold rolling stand as it is just one possibility. This argument is not found persuasive, as the other emobidments are not relied upon for the rejection and do not negate the obviousness or teaching of the embodiment chosen. Applicant argues the instant invention steps are not obtained in a continuous in-line sequence, however, the method of casting has not been claimed and therefore not commensurate with the scope of the claims as currently written.
Applicant argues that cold working prior to solution heat treatment demonstrates unexpected results; however, as shown in the rejection above, cold working prior to solution heat treatment is a well known step within the art of processing heat treatable aluminum alloys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verboom (US 20120234427 A): teaches conventional Al alloy manufacturing and wherein continuous casting may be used which results in an ingot which is homogenized (“An aluminium alloy…prepared by casting an ingot e.g. by means of DC-casting, EMC-casting, EMS-casting, and slabs or ingots resulting from continuous casting, e.g. belt casters or roll casters may also be used, homogenizing and/or pre-heating the ingot after casting, hot-rolling the ingot, cold-rolling to a final gauge, annealing the cold-rolled product at a temperature of about 250.degree. C. to 550.degree. C….optionally stretching and/or ageing the final product” [0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731